10
11
LZ
1S
14
15
16
I
18
19
20
21
22
2d
24
25
26
ZH

28

TRACY L.
Acting Un

BRANDON DPD.

Assistant
Chief, Cr
AMANDA Ml.
ERIK M. §
Assistant

ase 2:20-cr-00239-TJH Document 54 Filed 04/15/21 Page1of2 Page ID #:167

WILKISON

ited States Attorney

FOX
United States Attorney
iminal Division

BETTINELLI (Cal. Bar No. 233927)
ILBER (Cal. Bar No. 190534)
United States Attorneys

Environmental and Community Safety Crimes Section

1300
BZ
Los
E-ma

Attorneys

Angeles,
Telephone:

United States Courthouse
North Spring Street

California 90012
(213) 894-0470/894-2231
il: amanda.bettinelli@usdoj.gov/ erik.silber@usdoj.gov

for Plaintiff

UNITED STATES OF AMERICA

UNITED STATES OF AMERICA,

HUEL KENNEDY,

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

No. CR 20-239-TJH

 

 

Plaintiff, STIPULATION TO VACATE SENTENCING
HEARING DATE FOR DEFENDANT HUEL
Vv. KENNEDY

Current Sent. Date: 4/26/21

Defendant.

 

 

 

 

Plaintiff United States

of record

of America, by and through its counsel

, the United States Attorney for the Central DISEFIGE of

California and Assistant United States Attorney Amanda M. Bettinelli

and Erik

M. Silber, and defendant Huel Kennedy (“defendant”)

, through

his counsel of record, Paul W. Blake, Esq., hereby stipulate as

follows.
1.
June 19,
Zs
entered a

2020'.

 

The grand jury returned an indictment in this matter on

2020:

Pursuant to a plea agreement with the government, defendant

plea of guilty to a single count information on August 11,

 
10
11
12
LS
14
15
16
17
18
19
20
21.
22
23
24
25
26
2]

28

 

ase 2:20-C

Se
sentenci
since be

4.

death ce
respectf
date as

Dated:

Dated:

 

that def

April baw

April (A, 2021

r-00239-TJH Document 54 Filed 04/15/21 Page 2of2 Page ID #:168

After entering defendant’s guilty plea, the Court set a

ng hearing date for November 16, 2020, at 10 a.m., which has
en continued to April 26, 2021.

Counsel for both the government and defendant were advised

endant recently passed away. The parties have requested the

rtificate. Due to this unfortunate circumstance, the parties

lly request that the Court vacate the sentencing hearing
they await confirmation of defendant’s passing.

2021 TRACY L. WILKISON

Acting United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

ef
AMANDA M. BETTINELLI
ERIK M. SILBER
Assistant United States Attorneys

Attorneys for Plaintiff
UNITED STATES OF AMERICA

PAUL W. BLAKE
Attorney for Defendant

HUEL KENNEDY

 

 
